Citation Nr: 1033102	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) 
for a chronic disability manifested by pain, to include testicle 
pain, as a result of surgeries performed at Department of 
Veterans Affairs (VA) medical centers in June 1992 and May 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from September 1971 to 
August 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2008 rating decision of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that denied the benefit sought.  

The November 2008 rating decision denied separate issues of 
entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
chronic testicle pain, and entitlement to compensation pursuant 
to 38 U.S.C. § 1151 for pain from a sigmoid colectomy.  An appeal 
was completed as to both issues.  However, as the benefit sought 
is essentially the same in both issues, the matters have been 
rephrased as one issue, as reflected on the title page of this 
decision.


FINDING OF FACT

There is no competent medical evidence showing that the Veteran 
has a chronic disability manifested by pain, to include testicle 
pain, due to procedures performed at VA medical facilities in 
June 1992 and May 2007, as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing medical care or due to an 
event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation benefits for a chronic disability 
manifested by pain, to include testicle pain, due to procedures 
performed at VA medical facilities in June 1992 and May 2007, 
under the provisions of 38 U.S.C.A. § 1151, have not been met.  
38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a March 2008 letter, prior to the rating decision on appeal, 
the Veteran was provided notice regarding what information and 
evidence is needed to substantiate a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151, as well as what information and 
evidence must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of, or 
submit any further medical evidence relevant to, the claims.  He 
was also advised of how disability ratings and effective dates 
are assigned.  Hence, the Board finds that the duty to notify 
provisions have been satisfactorily met, and neither the Veteran 
nor his representative has pointed out any deficiency that 
requires corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's VA and 
private treatment records and the Veteran's statements and 
personal hearing testimony provided before the undersigned 
Veterans Law Judge at the RO in March 2010.  

The Board observes that the Veteran was not afforded a VA 
examination in conjunction with his claim.  However, the Veteran 
has not presented any medical evidence showing that he has a 
chronic disability manifested by pain, to include testicle pain, 
due to procedures performed at VA medical facilities in June 1992 
and May 2007, as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing medical care or due to an event not 
reasonably foreseeable.  Hence, the Board also finds under such 
circumstances, VA is not obligated to provide a VA examination 
for the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service (or VA treatment); and the record 
does not contain sufficient information to make a decision on the 
claim).  Consequently, the Board finds that VA's  duty to assist 
has also been met in this case.  

Analysis

The Board notes that the Veteran's claim was filed in January 
2008.  Although the Veteran's claim references, and requires 
consideration of VA clinical treatment provided in June 1992, 
prior to revision of 38 U.S.C.A. § 1151, effective October 1, 
1997, the governing provisions of 38 U.S.C.A. § 1151 are as 
effective October 1, 1997, as outlined below.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability or 
death were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:  
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment. 38 C.F.R. § 3.361(b) (2009).  To establish causation, 
the evidence must show that the hospital care or medical or 
surgical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care or 
treatment and that the veteran has an additional disability does 
not establish cause. 38 C.F.R. § 3.361(c)(1) (2009).  Hospital 
care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress. 38 C.F.R. § 
3.361(c)(2) (2009).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or 
(ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  Determinations 
of whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1) (2009).  

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) 
(2009).  

A June 1992 VA operation report indicated that the Veteran was 
seen in April 1992 for complaints of severe left lower quadrant 
pain.  Work-up revealed fluid in the sigmoid colon and diagnoses 
of diverticula in the sigmoid colon, inflammation with thickening 
of bowel and mesentery at site of previous perforation, and 
Meckel's diverticulum.  A sigmoid colon resection and a resection 
of the Meckel's diverticulum were performed.  No complications 
from the procedure were noted in the report.  Two days later, the 
Foley catheter was removed.  In July 1992, he was seen for 
complaints of left testicular pain that had increased in 
intensity over the past week.  No obvious testicular abnormality 
was found on evaluation.  An October 1993 treatment report noted 
that the Veteran continued to experience persistent left lower 
quadrant pain.  The impression was a spastic colon.  In 
April 1996, he underwent a revision of the sigmoid colectomy as a 
result of continued chronic pain.  No complications were 
reported.  

In a January 2007 VA treatment note, the Veteran reported a 10-
year history of groin pain.  It was noted that he had been seen 
multiple times by general surgery and urology and on one had been 
able to palpate a hernia or bulging mass.  Pain was in the 
testicles, usually on the right but was currently on the left.  
Etiology of the pain was unclear.  A recent ultrasound showed a 
reducible right inguinal hernia.  In May 2007, he underwent a 
right inguinal hernia repair.  No complications were reported.  A 
December 2007 treatment note showed that the Veteran continued to 
complain of persistent testicular pain.  There were no signs of 
ischemic orchitis, recurrent hernia, or ilioinguinal nerve 
injury.  It was concluded that the testicular pain was likely due 
to pathology that was present pre-operatively and was unknown.  

The evidence does not show that the Veteran has any chronic 
residual disability manifested by pain, including testicle pain, 
as a result of the VA treatment he received in 1992 and 2007, 
that was due to negligence or other instance of fault on the part 
of VA.  His continued testicular pain has not been attributed to 
any VA treatment and it was been concluded that it is of unknown 
etiology.  The Veteran has been provided with ample opportunity 
to present competent evidence to support his claim.  However, he 
has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a 
claimant's responsibility to support a claim for VA benefits).  
Thus, there is no competent medical evidence of record which 
supports the claim.  The Board notes that lay evidence can be 
competent evidence to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent 
that the Veteran is asserting that he in fact does have 
additional chronic disability as a result of the procedures that 
were performed in 1992 and 2007, it is now well established that 
laypersons without medical training, such as the Veteran are not 
competent to comment on medical matters such as diagnosis of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Likewise, there is no 
contemporaneous diagnosis of residual chronic disability as a 
result of the 1992 and 2007 VA procedures that was caused by 
negligence or similar fault of VA, nor is there a later diagnosis 
and/or opinion by a medical professional.  Hence, the Veteran's 
statements offered in support of the claim do not constitute 
competent medical evidence and cannot be accepted by the Board.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

As there is no objective medical evidence showing additional 
chronic disability manifested by pain, including testicle pain, 
due to fault on the part of the VA, the preponderance of the 
evidence is against this claim and the benefit-of-the-doubt rule 
does not apply.  Consequently, the Veteran's claim for 
compensation under 38 U.S.C.A. § 1151 must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Compensation benefits for chronic residual disability manifested 
by pain, including testicle pain, due to procedures performed at 
VA medical facilities in June 1992 and May 2007, pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002), are denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


